NO. 07-01-0070-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 NOVEMBER 1, 2001

                         ______________________________


                            JAMES BISHOP, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2000-433944; HONORABLE CECIL G. PURYEAR, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Pursuant to a plea of not guilty, appellant James Bishop was convicted of

harassment by persons in certain correctional facilities, Tex. Pen. Code Ann. 22.11

(Vernon Supp. 2001), and punishment was assessed by the court at ten years

confinement. Presenting a sole issue on appeal, appellant contends the trial court erred

in overruling his plea to the jurisdiction of the 364th District Court of Lubbock County.

Based upon the rationale expressed herein, we affirm.
       On or about March 5, 2000, while still a juvenile, appellant harassed a pharmacy

technician who was distributing medication at the county jail by throwing urine on him. On

June 16, 2000, the 137th District Court of Lubbock County waived its juvenile jurisdiction

and transferred the case by written order to the 140th District Court. Shortly before that

date, on June 1, 2000, the Honorable Bradley S. Underwood, acting in his capacity as local

administrative judge, signed an order entitled Order of the District Courts Respecting Filing

of Criminal Cases, which provides:


             [p]ursuant to an agreement by and between the District Courts of
       Lubbock County, Texas, effective June 1, 2000, the District Clerk of Lubbock
       County, Texas, will file all new criminal cases, other than capital murder
       cases, on a random basis among the 137th District Court, the 140th District
       Court, and the 364th District Court, utilizing a computer software program
       designed for this purpose. Said software program will ensure that each of
       the three (3) District Courts will be assigned an equal number of criminal
       cases on a random basis. Capital Murder indictments will be assigned to the
       three (3) District Courts above on a rotating basis.


The above order was filed on June 1, 2000, and appellant was indicted on June 21, 2000,

and arraigned a week later in the 364th District Court.


       On October 20, 2000, the judge of the 364th District Court heard pretrial motions

on other matters unrelated to this appeal. At that time defense counsel questioned

whether appellant had been transferred from the 140th District Court to the 364th District

Court by proper procedure. The trial court responded, “file whatever motion you think you

need to file to contest that, but it’s currently set for trial on November 1st, which is coming

up pretty quick.” On November 1, just prior to commencement of trial, defense counsel

                                              2
presented a plea to the jurisdiction urging that the 364th District Court did not have

jurisdiction over appellant because the 140th District Court had not transferred the case

to the 364th District Court.1 The State argued that after the 137th District Court waived its

juvenile jurisdiction, appellant was properly indicted into the 364th District Court. The Court

denied appellant’s plea to the jurisdiction reasoning that appellant’s indictment in the 364th

District Court was dispositive of the jurisdictional issue, and that once the juvenile court

waived jurisdiction, any district court of Lubbock County could obtain jurisdiction.


       Appellant does not contend that the 364th District Court did not have subject matter

jurisdiction; rather his sole contention on appeal is that the 364th District Court did not have

jurisdiction over him. He requests that his conviction be reversed and the cause remanded

to the 140th District Court. Pursuant to the Texas Family Code, juvenile jurisdiction was

waived and appellant was transferred to the 140th District Court by written order. Tex.

Fam. Code Ann. § 54.02 (Vernon Supp. 2001). Appellant contends that the language of

section 54.02(a) permitting a transfer to “the appropriate district court” implies that

jurisdiction over a juvenile can only be transferred to one appropriate court. Relying on

section 24.303(a) of the Texas Government Code Annotated (Vernon 1988), which deals

with transfer of cases, he asserts that any transfer must be made in writing or recorded.

Thus, he contends that although a written order transferred the case to the 140th District

Court when juvenile jurisdiction was waived, no written order was rendered transferring his


       1
         Although appellant argued his plea to the jurisdiction on November 1, the plea was
not filed with the district clerk until November 3.

                                               3
case from the 140th District Court to the 364th District Court. He concludes the 364th

District Court had no jurisdiction to indict or try him. We disagree.


       Section 74.093 of the Texas Government Code Annotated (Vernon 1998) provides

that the district judges in each county shall, by majority vote, adopt rules of administration

to provide for a fair and equitable division of the caseloads among the district courts in the

county. In addition, section 74.092 authorizes the local administrative judge to execute the

local rules of administration, including the assignment, docketing, transfer, and hearing of

cases. Based on these sections, we conclude that the written order entitled Order of the

District Courts of Lubbock County, Texas signed and filed June 1, 2000, providing for the

random filing of new criminal cases among the 137th, 140th, and 364th District Courts

constitutes an effective transfer order authorizing appellant’s indictment and trial in the

364th District Court. Appellant’s sole issue is overruled.


       Accordingly, the judgment of the trial court is affirmed.



                                                  Don H. Reavis
                                                    Justice



Do not publish.




                                              4